Citation Nr: 9914543	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-17 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right knee traumatic arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
prepyloric ulcer.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the evaluation for the veteran's right knee 
disability at 30 percent and continued the evaluation for the 
veteran's prepyloric ulcer at 10 percent.  

The issue with respect to the veteran's right knee disability 
will be addressed in the Remand portion below.


FINDING OF FACT

The veteran's prepyloric ulcer is manifested by some 
intermittent gastroesophageal reflux.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a prepyloric ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114-2, 
Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for the veteran's prepyloric ulcer in a rating 
decision dated in August 1987 and assigned a 10 percent 
evaluation effective from June 1987.  At that time, the RO 
considered the veteran's service medical records that were 
indicative of treatment in service for a prepyloric ulcer.  
Further, the RO considered results from a VA examination 
conducted in August 1987 that included a history of a peptic 
ulcer with symptomatology of burning in the stomach area.  

Thereafter, the record includes VA outpatient records for 
treatment from June to September 1990 that essentially are 
silent for any complaints or treatment related to the 
veteran's ulcer.  The veteran's claims folder also contains 
VA outpatient records dated from 1992 to 1997.  In an entry 
dated in June 1992, the veteran complained of indigestion and 
gas.  The examiner noted hyperacidity.  In a record dated in 
January 1994, the veteran complained of pains in his stomach 
for which the examiner prescribed Mylanta.

During a VA examination in December 1997, the veteran's 
history with respect to his duodenal ulcer was reported.  At 
that time, the veteran stated that he had not experienced any 
symptoms related to his stomach ulcer for the past seven to 
eight years.  Further, the veteran reported that he is 
careful with what he eats.  Also, the veteran reported that 
he has not had to take any antacids for a while.  The 
examiner rendered an assessment of prepyloric ulcer, noting 
that although the veteran experiences few symptoms, he does 
take the medicine Misoprostol to prevent irritation of the 
lining of his stomach.  Also, the examiner ordered an upper 
gastrointestinal series to determine the exact nature of the 
veteran's ulcer.

A report from a January 1998 esophogram and upper 
gastrointestinal series revealed a small sliding hiatal 
hernia and some intermittent gastroesophageal reflux.  No 
stricture, mass, or ulceration of the esophagus was present 
and the stomach otherwise was unremarkable.  During that 
test, there was no evidence of a prepyloric ulcer and no 
duodenal/proximal small bowel abnormality.


Analysis

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for his prepyloric 
ulcer.  As an initial matter, the Board finds that this 
veteran has reported increased severity, and as such, his 
claim is plausible.  Thus, this claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board points out that the rating criteria relevant to the 
veteran's current evaluation of 10 percent under Diagnostic 
Code 7305 pertaining to duodenal ulcers requires evidence of 
a mild ulcer with recurring symptoms once or twice a year.  
38 C.F.R. § 4.114-2.  To merit the next higher rating of 20 
percent under Diagnostic Code 7305, the evidence must present 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  Id.  
Further, to merit the next higher evaluation of 40 percent, 
the evidence needed includes moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  Id.  As to 
the maximum evaluation of 60 percent under this Diagnostic 
Code, the veteran would need to provide evidence of a severe 
ulcer, only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

The Board acknowledges that the veteran contends that he must 
take particular medicine to coat the lining of his stomach so 
as to prevent irritation from medications he takes for his 
other disabilities.  The Board does not doubt the veteran's 
assertions that he needs to take certain medications for his 
pain; however, there is no competent evidence of record to 
substantiate such severity of his ulcer so as to warrant an 
evaluation in excess of the current 10 percent.  Essentially, 
the evidence most probative in the Board's decision is the 
report from the December 1997 VA examination and the results 
from the January 1998 upper gastrointestinal series.  
Overall, the clinical data of record support that the 
veteran's current 10 percent evaluation is an appropriate 
assignment under the applicable diagnostic code.  

Specifically, during the 1997 VA examination, the veteran 
reported a history of a duodenal ulcer that began in service 
and that required ensuing treatment.  Additionally, as noted 
earlier, the veteran reported that he had not been 
experiencing symptoms related to his ulcer disorder for the 
past seven to eight years and that essentially, he has been 
able to control the problem with a careful diet and regimen.  
The examiner did note that the veteran takes a medication 
called Misoprostol to ensure that the lining of his stomach 
is not irritated with other medications he takes.  Otherwise, 
the veteran reported no further problems related to his 
ulcer.  The examiner rendered an assessment of prepyloric 
ulcer, but noted that the veteran basically was asymptomatic.

Further, a report from the esophogram and upper 
gastrointestinal series conducted in January 1998 revealed a 
small hiatal hernia and some gastroesophageal reflux, but the 
radiologist noted that there were no strictures, masses, or 
ulcerations of the stomach.  There was no abnormality of the 
duodenal/proximal small bowel indicated during that test.

Therefore, in light of the above, the clinical data of record 
do not reflect impairment of an evaluation in excess of the 
current 10 percent rating.  38 C.F.R. § 4.114-2, Diagnostic 
Code 7305.  Essentially, for the most part, the veteran is 
asymptomatic with regard to his ulcer, and his symptoms do 
not approximate or more nearly approximate the rating 
criteria associated with the next higher evaluation.  Id.  In 
fact, the veteran himself admits that he has not had any 
significant problems for the past seven to eight years.  
Moreover, outpatient records dated from 1990 to 1997 related 
to treatment for the veteran's other disabilities make 
reference on only one occasion in January 1994 to any 
problems related to the veteran's stomach.  Thus, in view of 
the evidence as reported above, the Board concludes that the 
veteran's prepyloric ulcer does not merit an evaluation above 
the current 10 percent.  Id.  

Furthermore, no other diagnostic code related to the 
digestive system provides an avenue by which the veteran's 
ulcer merits an increase above the current 10 percent.  The 
Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a specific 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  However, in this case, the particular 
facts do not lend themselves to a change in diagnostic code.  
For example, under the other diagnostic code related to 
ulcers, Diagnostic Code 7306 requires evidence of mild 
gastrojejunal ulcer with brief episodes of recurring symptoms 
once or twice per year.  38 C.F.R. § 4.114-2, Diagnostic Code 
7306 (1998).  In this case, the veteran has not provided 
competent evidence of such symptoms.  Thus, Diagnostic Code 
7306 is not applicable in this case.

Therefore, overall, the evidence preponderates against an 
evaluation in excess of 10 percent for the veteran's 
prepyloric ulcer.  Symptomatology associated with the 
veteran's disability does not approximate or more nearly 
approximate the criteria for the next higher rating under 
Diagnostic Code 7305.  38 C.F.R. § 4,114-2, Diagnostic Code 
7305. 


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
prepyloric ulcer is denied.


REMAND

The last examination of record pertinent to the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for his right knee traumatic arthritis is dated in December 
1997.  During that VA examination, clinical findings include 
a well-healed six inch medial parapatellar scar on the right 
knee that is nontender and mobile.  Further, the examiner 
noted a four-finger varus deformity of the knee, that is, 
when the veteran's ankles are put together, the examiner was 
able to place four fingers between the knees.  The medial and 
lateral collateral ligaments on the right knee were noted as 
lax, and the veteran experienced pain on forced flexion. 

Additionally, the examiner noted that limitation of motion in 
the right knee was evident in that the veteran demonstrated 
zero degrees extension and 95 degrees flexion as compared to 
the left knee of zero degrees extension to 120 degrees 
flexion.  Furthermore, the examiner noted that the veteran 
experienced a great deal of pain on motion of the right knee.  
Although there was no evidence of anterior or posterior 
cruciate ligament instability, the examiner reported evidence 
of crepitation.  

The Board notes that in order to render an equitable and 
informed decision as to this matter, further development is 
required.  The Board regrets any delay that this Remand may 
cause, but to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be afforded 
another orthopedic VA examination to 
specifically address the current severity 
of the veteran's right knee disability.  
All indicated laboratory and x-ray 
studies and testing should be conducted.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  In particular, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide concrete responses 
to the following:

a.  On physical examination of the 
veteran's right knee, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  The 
examiner should provide normal range of 
motion for the knee.

b.  Is there any pain on use or any 
functional limitations caused by the 
service-connected right knee disability?  
In responding to this question, the 
examiner must address the following:

Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, the examiner should comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

Further, the examiner should indicate 
whether, if any, of the veteran's other 
multiple disabilities are factors that 
affect his right knee impairment.

Regarding the veteran's subjective 
complaints of increased pain, the 
examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the right knee, 
or evidence of any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
right knee disability.  

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

